PER CURIAM.
Motion for an appeal by Albert Owens and wife, Margaret, from a judgment of the Kenton Circuit Court, .Hon. Joseph P. Goodenough, Judge, wherein appellees, Jesse O. Cottengim and Harry Dawson, recovered damages of less than $2,500 against appellants on breach of warranty covenants in deeds appellants had executed to appel-lees. The judgment also reformed the deeds from appellants to Cottengim and to Dawson to correct the respective boundary in each deed.
After reading the record and briefs and investigating the authorities cited therein, we find the judgment to be correct. Therefore, the motion for appeal is overruled and the judgment is affirmed.